902 F.2d 1569
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SECRETARY OF LABOR, on Behalf of Danny JOHNSON;  Petitioner,Danny Johnson, Intervenor,v.LAMAR MINING COMPANY;  Larry E. Williams, Respondents.
No. 90-3135.
United States Court of Appeals, Sixth Circuit.
May 16, 1990.

1
Before WELLFORD and BOGGS, Circuit Judges, and HORACE GILMORE, District Judge*.

ORDER

2
The petitioner seeks enforcement of a final order of the Federal Mine Safety and Health Review Commission entered on April 21, 1988.  The respondents did not seek review of that order nor have they responded to this petition for review.  Accordingly, the petitioner is entitled to enforcement of that order.  30 U.S.C. Sec. 816(b);  Rule 15(b), Fed.R.App.P.


3
It is therefore ORDERED that the petition for enforcement is granted.



*
 The Honorable Horace Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation